Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the RCE filed on 2/26/2021.
Claims 1-9 and 21-28 are currently amended.
Claims 10-20 and 29 are canceled.
Therefore, claims 1-9 and 21-28 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice and the 35 USC 103 rejections, Applicant's arguments filed 2/26/2021have been fully considered and they are persuasive (see the Remarks on pages 12-13).  Applicant’s claims recite the additional limitations, when viewed the claims as a whole, do amount to significantly more than processing agency payment.  Thus, claims 1-9 and 21-28 are eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.



/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694